NOTE: This order is nonprecedential.


  mniteb ~tateg <!Court of ~peaIg
      for tbe jfeberaI <!Circuit

                AMBASE CORPORATION
          AND   CARTERET BANCORP, INC.,
                Plaintiffs-Cross Appellants,
                           AND
FEDERAL DEPOSIT INSURANCE CORPORATION,
          Plaintiff-Cross Appellant,
                            v.
                   UNITED STATES,
                   Defendant-Appellant.


                  2012-5047, -5048, -5049


   Appeals from the United States Court of Federal
Claims in case no. 93-CV-531, Senior Judge Loren A.
Smith.


                      ON MOTION


                        ORDER
    The parties jointly move for a limited remand to the
United States Court of Federal Claims for the purpose of
seeking approval of their settlement agreement pursuant
AMBASE CORP v. US                                              2


to Court of Federal Claims Rule 23.1(c). The parties also
move to hold the appeals in abeyance pending the Court
of Federal Claims' approval or disapproval of the settle-
ment agreement.
  , This court grants the motion to the extent that we
remand for the limited purpose of the Court of Federal
Claims's consideration of the parties' motions. We retain
jurisdiction so that any of the parties may seek appellate
review by notifying the clerk of the court within thirty
days of entry of the court's determination on remand. The
appeals are held in abeyance pending the resolution of the
motion by the Court of Federal Claims. The parties
should promptly inform this court of the Court of Federal
Claims' ruling on the motion and should propose how they
believe the appeals should proceed in light of the court's
ruling.
      Accordingly,
      IT Is ORDERED THAT:
    (1) The motion is granted to the extent explained
above. This court retains jurisdiction over the appeals at
this time.
      (2) All other pending motions are moot.
                                    FOR THE COURT


      OCT 0 3 2012                   /s/ Jan Horbaly
         Date                       Jan Horbaly
                                    Clerk
cc: Charles J. Cooper, Esq.
    John M. Dorsey, III, Esq.
    Jeanne E. Davidson, Esq.
s25                                        ..• -.ft'Fi~PEALS FOR
                                           ~.At CIRCUIT
                                                OCT 03201£
                                                  JANHORBALY
                                                       ClERK